DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (12/8/20 Remarks: page 7, line 11 – page 8, line 2) with respect to the rejection of claims 1-20 under 35 USC §112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Application US 16438365.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out 
Claims 1-2, 4-7, 10, 11, 15, 16, & 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 3-6, 7, 11, 15, 17, & 18-20 respectively, of copending Application No. 16438365. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 11, & 15 of the present application (and thereby their dependent claims 2, 4-7, 10, 16, & 18-20) recite “one of two or more temporal predictions” (claim 1, line 9; claim 11, lien 10; claim 15, line 5); the corresponding recitation in claims 1, 8, & 15 of Application 16438365 is “one or more temporal predictions” (claim 1, line 11; claim 8, line 11; claim 15, line 16). However, insofar as the former is not limited to one and only one temporal prediction selected from a larger set, it would read upon any use of two or more temporal predictions 
Claims 1, 8, & 15 of Application 16438365 (and thereby their dependent claims 2, 3-6, 7, 11, 17, & 18-20) recite elements (recitations that the image capture device is “forward facing” and that operations are “implemented by [a/the] processor”) not included in the claims of the present application.
Concerning the recited “image capture device”, the (unspecified direction) image capture device of the present claims is anticipated by the recited “forward facing image capture device” of Application 16438365.
Concerning the recited “processor” of Application 16438365, the (unspecified implementation) system of the present invention for carrying out the recited functions is readable upon the recited processor-based system of Application 16438365 for carrying out the same functions.
Claim 15 of the present invention differs from claim 15 of Application 16438365 in that claim 15 of Application 16438365 recites several additional elements such as an additional (rear facing) image capture device, an image segmentation module, a convolutor, a concatenator, and a behavior predictor.
The omission of an element and its function in a combination in cases where the functioning of the remaining In re Karlson, 136 USPQ 184 (CCPA 1963), In re Wilson, 153 USPQ 740 (CCPA 1967).
Allowable Subject Matter
Claims 3, 8-9, 12-14, & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re claims 3, 13, & 17, the art of record does not teach or suggest the recited deepnet or ResNet 50 convolutional neural network in conjunction with the recited arrangement of a temporal classifier classifying one series of frames with temporal predictors and generating another series of frames associated with respective temporal predictions based on a classification model , with a classification based on a combination of a convolutional neural network, a long short-term memory network, and a first fully connected layer in conjunction with a scene classification of the latter series of frames based on a combination of a different convolutional neural network, global average pooling, and a different fully connected layer.

Re claim 12, the art of record does not teach or suggest the recited combination of temporal predictions including the recited annotation elements and the recited controlled deactivation of vehicle sensors or systems in conjunction with the recited arrangement of a temporal classifier classifying one series of frames with temporal predictors and generating another series of frames associated with respective temporal predictions based on a classification model , with a classification based on a combination of a convolutional neural network, a long short-term memory network, and a first fully connected layer in conjunction with a scene classification of the latter series of frames based on a combination of a different convolutional .
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663